Citation Nr: 0321537	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right eye 
blindness disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Service connection is also in effect for residual scarring on 
the cheek under the right eye, for which a noncompensable 
rating is assigned.

In December 2000, the veteran provided testimony via video 
conferencing from the RO before the undersigned Veterans Law 
Judge, a transcript of which is of record.

In a decision in May 2001, the Board denied entitlement to 
service connection for a right knee disability.  The Board 
also granted service connection for bilateral hearing loss.  
The Board remanded the issues shown on the front cover of 
this decision for further development to include 
reexaminations and written responses to specific questions.  
To a certain extent, the development was undertaken.  The RO 
continued denial of the remaining appellate issues, and after 
the issuance of a Supplemental Statement of the Case, the 
case was returned to the Board for further appellate review.

In a rating action in August 2001, the RO effectuated the 
Board grant relating to bilateral hearing loss, and assigned 
a 50 percent rating from June 28, 1999, the date of receipt 
of the claim.

In a subsequent rating action by the RO in October 2002, 
service connection was granted for tinnitus, and a 10 percent 
rating was assigned from April 23, 2002.  

In the October 2002 action, the RO also increased the rating 
assigned for the veteran's bilateral defective hearing from 
50 percent to 100 percent effective April 23, 2002.  

That same rating action denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound, or eligibility to certain educational 
benefits under Chapter 35.  None of these issues are part of 
the current appellate review.

Since the case was returned to the Board, the Board has 
received correspondence from the veteran, the most recent of 
which was received on August 7, 2003; all of this is filed 
and of record.


REMAND

The veteran argues that his service experiences, including 
but not limited to his inservice head injury and problems 
which have arisen as a result, for some of which he already 
has service connection, are the pivotal stressors for his 
PTSD; or alternatively, that his service-connected problems 
certainly aggravated any other psychiatric problems he may 
have had.  

He also argues that his current right eye problems and 
blindness cannot be dissociated from his service-connected 
right eye injury and head trauma. 

It is noteworthy that over the years, certified and 
uncertified audiometric evaluations have seemingly shown both 
organic and nonorganic components to the veteran's hearing 
loss.  [As noted above, the RO has now assigned a 100 percent 
rating for service-connected bilateral defective hearing, and 
a separate 10 percent rating for tinnitus].

A recent VA examiner has suggested that the veteran's right 
eye problems are probably associated with a stroke or other 
intracranial pathology, although a definitive date for such 
an incident is not designated, and an exact etiology is not 
otherwise characterized.  The recent VA examiner further 
found that the right eye problems were inconsistent with 
prior right eye injury, and that "there is no evidence of 
previous injury to either eye".  [Service connection is in 
effect for residual scar under the right eye as a result of 
an inservice injury].

Clinical records show that the veteran has been seen on a 
recurrent basis for mental health problems including what has 
sometimes been diagnosed as PTSD.  Along with deteriorating 
hearing, he has also had deteriorating eyesight.

It was recently opined by a VA examiner that the veteran is 
manifesting psychiatric symptoms reflective of a basic 
impulse control disorder, but that "even though he does have 
some symptoms that are consistent with PTSD, (he) does not 
quite meet the criteria for PTSD".  That comment is not 
further explained.  And whether the veteran has any other 
acquired psychiatric disorder, to include PTSD, and whether 
it was caused or in any way impacted by service or service-
connected disabilities [pursuant to 38 C.F.R. § 3.310 and/or 
Allen v. Brown, 7 Vet. App. 439 (1995)], remains unclear.

The veteran argues that he is being assessed based on 
examinations which are several years old and asserts that he 
is being penalized by untimely clinical findings.  
Ordinarily, in cases involving service connection, the length 
of time from an examination to a final adjudication might not 
be particularly problematic if the findings and opinions from 
the former were sufficient to either associate or not 
associate the current symptoms on a nexus with service or 
service connected disabilities.  

In this case, however, although there are some relatively 
recent examinations and associated opinions of record, the 
Board finds that they are somewhat substantively incomplete 
and as such, inadequate to provide a sound enough foundation 
for a final determination in the remaining appellate issues.

During the course of the current appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
which redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The extensive 
regulatory provisions now in place, as well as associated 
judicial mandates and clarification, may not have been fully 
conveyed to the appellant and thus he may have been unable to 
avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has no option but to return the case for further 
development, and the case is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The case, along with all evidence of 
record, should be submitted to VA 
physicians specializing in eye and 
psychiatric disabilities who have not 
previously examined him, to respond to 
the following: (a) What is/are the 
correct diagnosis(es) for the veteran's 
psychiatric problems since service and at 
present; what is the etiology thereof; if 
there is a basic personality problem, 
impulse control disorder, or comparable 
diagnosis, to what effect has that been 
impacted or aggravated by the veteran's 
service or service-connected 
disabilities; does he have elements of 
PTSD, and if so, specifically what are 
they, to what are they attributable, and 
of what impact is this on other mental 
health issues; is there any superimposed 
psychiatric disability in addition to the 
underlying problem, and if so, what is 
the relationship between service and 
service-connected disabilities and the 
mental health problems and this disorder; 
(b) what is the more likely than not 
definitive probable cause of the 
veteran's right eye disability, and by 
what has it been impacted (to include 
inservice incidents and trauma, and/or 
other service-connected disabilities)?  
Are there any nonorganic components to 
the veteran's right eye problems which 
may or may not be associable with his 
mental health disabilities, and/or which 
may be associable with service or 
service-connected problems to include 
hearing deficits. 

The opinions should be annotated to the 
record and should be sufficiently 
analytical and inclusive as to provide a 
sound basis for determining the possible 
and/or probable etiology, if 
determinable, of his right eye disorder 
and the veteran's mental health problems.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2001) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and Allen v. 
Brown, op. cit.  An appropriate period of 
time should be allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


